Citation Nr: 1427238	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 27, 2004?


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to August 1979.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2012, the appellant testified before the undersigned.

In May 2012, the Board remanded the case for additional evidentiary development.  The Board finds there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2013 decision, the RO increased the rating for PTSD from 50 to 70 percent, effective May 24, 2004.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  In the same rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due solely to her posttraumatic stress disorder, effective May 24, 2004.  As this represents a full grant of the benefit sought, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is no longer before the Board.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are duplicate records in the VBMS file.


FINDING OF FACT

The Veteran's PTSD has been manifested by total occupational impairment since May 24, 2004.


CONCLUSION OF LAW

Since May 24, 2004, the criteria for a 100 percent rating for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's posttraumatic stress disorder is currently rated as 70 percent disabling, effective May 27, 2004, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 100 percent evaluation is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record

During the appellate term the Veteran's PTSD has been manifested by symptoms such as disorganized thoughts, confusion, nightmares, fluctuating moods, suicidal ideations, impulsive collecting, recurrent intrusive daytime thoughts, anxiety, hyper-vigilance, feeling overwhelmed in crowded situations, and memory problems.  VA health care providers in June 2005 and August 2011 found that the appellant's posttraumatic stress disorder rendered her unemployable. 

At the March 2012 hearing, the Veteran reported her PTSD symptoms prevented her from adjusting to stressful circumstances.  She expressed a history of problems maintaining a clean house to the point where some rooms were inaccessible.  At the time, the Veteran lived at home with her two sons and had a good relationship with her youngest son.  Overall the Veteran asserted her PTSD symptoms interfered with her ability to work and have a social life outside of home.

The Veteran was afforded a VA PTSD examination in October 2012.  During the examination, she endorsed numerous symptoms to include having a depressed mood, being anxious and suspiciousness, suffering from panic attacks weekly or less often, and a feeling of near-continuous panic or depression which affected her ability to function independently, appropriately and effectively.  The examiner found the appellant's speech at times illogical, obscure, or irrelevant, that the appellant suffered from anger, and that she was extremely labile with demonstrated histrionic features.  After examining the appellant and reviewing her entire medical history, the examiner concluded there was evidence of occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's posttraumatic stress disorder prevented her from securing and maintaining substantial and gainful employment.  The examiner assigned a global assessment of functioning score of 45.

Based on the evidence delineated above, and after resolving reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 100 percent is warranted from May 24, 2004.  The Veteran has total occupational impairment as the result of her PTSD, and a review of her symptoms, when taken as a whole, reveals evidence of total social impairment.  

The appeal is allowed.  


ORDER

Entitlement to a 100 percent rating for posttraumatic stress disorder from May 24, 2004 is granted, subject to the controlling regulations governing monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


